Citation Nr: 1228871	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for arthritis of the left shoulder, left knee, and ankles. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected hypertension. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to February 1969 and from February 1971 to October 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2003 and August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2010, the Board remanded the claims.

The appeal is REMANDED to the RO.  


REMAND

In June 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing in August 2010 had retired.  As a result, the Veteran was afforded the opportunity for another hearing before a Veterans Law Judge, who would decide the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  

In June 2012, the Veteran indicated that he wanted another hearing before a Veterans Law Judge at the RO.  To ensure procedural due process, the appeal is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


